DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  "one or time interval" should be "one or more time intervals".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissonette et al. WIPO Publication WO2012134495A1.
Regarding claims 1 and 17, Bissonette discloses a microgrid system [fig. 2, energy management system 210 with controller 210 and sources 220-253] comprising a microgrid controller [fig. 2, 210]; 
the microgrid controller having a plurality of input energy sources [fig. 2, 210 with sources 220-253], the input energy sources selected from at least a grid source [fig. 2, 220]; a generator source [fig. 2, 253]; a battery [fig. 2, 230; par. 65]; and one or more renewable energy sources [fig. 2, 250]; 
the microgrid controller [fig. 2, 210] having as output: the battery [fig. 2, two-way arrow between 210 and 230], a site load [figs. 5C & 6, household panel 224 can also be supplied via 210; par. 84] and an electric vehicle (EV) charging service [figs. 2-3 & 6, an EV 100 is charged via 210];
wherein at least one of the site load and EV charging service are powered by a blend of the renewable energy source, the battery, the grid and the generator [fig. 4; EV battery pack is supplied via 230, 220, 250 and 253; pars. 40, 74-75 & 81; multiple energy sources including 230, 220, 250 and 253 can be used to charge the EV, “all of these power paths may conduct power simultaneously” based upon the “relative abundance of power or need for power of the respective energy sources 110, 220, 230, 240, 250”].
Regarding claim 17, the method steps disclosed therein are deemed as being inherent in the assembly and operation of the prior art, since the prior art of record herein is construed as teaching or suggesting all of the elements as recited in the method claim, as pointed out in regards to claim 1. The claim is accordingly rejected.
	Regarding claim 2, Bissonette discloses wherein excess power provided by at least one of the grid source; the generator source; and the one or more renewable energy sources is used to charge the battery [pars. 75 & 80, excess renewable power is first used to charge the vehicle battery 110 (when connected) and the energy storage device 230, if still power is left over then the power is sold back to the grid; fig. 13, steps 716, 718 and 722] .
	Regarding claim 4, Bissonette discloses wherein the battery powers at least one of the site load and the EV charging service if a state of charge of the battery is above a cyclic low threshold [fig. 5C; local battery 230 supplies 224 is utility power is out; pars. 62, 72, 75, 99-100 & 128, charge level of 230 is monitored to determine whether it is sufficient to discharge to the EV battery 110].
	Regarding claims 5 and 18, Bissonette discloses a database storing: 
one or more source data structures, each source data structure associated with a respective input energy source, each data structure comprising information about the respective input energy source [pars. 22-23; for each source 230, 220, 250 and 253 the individual cost is determined], the information comprising: one or time intervals during which the respective input energy source provides energy to the battery [pars. 22-23; for each source 220, 240, 250 and 253 the individual costs are determined for an interval of charging the local energy storage device]; and an amount of power provided by the respective input energy source to the battery during each time interval [pars. 22-23; for each source 220, 240, 250 and 253 the individual contribution portions are determined for an interval of charging the local energy storage device]; and 
a blend ratio buffer, the blend ratio buffer comprising: a state of charge of the battery and a split factor of each input energy source during each time interval [pars. 23 113, 115 & 119, fig. 15B, step 744, during the “times” that the device is charged an energy cost is assigned based on the cost of the energy source (which may be a blend of a plurality of sources weighted by corresponding contribution (thus contribution to SOC of battery) and individual cost, par. 23) to maintain an accurate accounting of cost].
	Regarding claim 6, Bissonette discloses wherein a billing module is used to determine billing for an episode of charging an electrical vehicle [figs. 15A-15C; pars. 22-23, 113-115 & 119; determining the cost of power for each contribution source to determine how much a session would cost to charge an EV], the billing module based on:
billing information for each input energy source [fig. 15C, steps 747-749; pars. 22-23 & 113-115; cost per source]; 
a direct contribution of each input energy source towards the episode [fig. 15C, steps 747-749; pars. 22-23 & 113-115; cost per source, and contribution amount of each source (pars. 23 & 115)]; 
a blended contribution of each input energy source towards the episode, the blended contribution based on the blend ratio buffer [par. 23, the stored amount of charge in the local storage 230 and the stored cost of the charge based on the blended contributions to the storage 230]; and 
one or more parameters of the battery [par. 23, the energy amounts stored in the local battery 230 and the cycle cost of wear and tear on the battery (par. 112)].
	Regarding claim 8, Bissonette discloses wherein a second battery is connected as output and input to the microgrid controller, and the second battery is detachable from the microgrid system [figs. 1-2, 4, 5C & 5E, battery pack 110 of EV 100 is also connected to bus 300 and can provide power to household panel 224 (fig. 6) or return to grid].
	Regarding claim 9, Bissonette discloses wherein the second battery is embedded as a main battery in an electric vehicle [figs. 1-2, 4, 5C & 5E, battery pack 110 of EV 100].
	Regarding claim 10, Bissonette discloses where the second battery is empty, partially charged or fully charged when connected to the microgrid [this encompasses every possible state of the battery; figs. 1-2, 4, 5C & 5E, battery pack 110 of EV 100; at least during charging of 110 (fig. 5B the battery is partially charged]; or the second battery is not used by the microgrid to charge the battery or the electric vehicle.
	Regarding claim 14, Bissonette discloses a dynamic storage optimization module for optimizing storage [pars. 22, 75, 95, 98 & 103; optimally charging the energy storage device to optimize efficiency and minimize cost]; 
the dynamic storage optimization module using as input at least one of: 
an EV predictor module; 
a solar predictor module; 
a behaviour module; and 
a cost function module [pars. 22, 75, 95, 98 & 103; minimizing cost; pars. 22-23; for each source 220, 240, 250 and 253 the individual contribution portions are determined for an interval of charging the local energy storage device].
Regarding claim 20, Bissonette discloses providing a second battery as input and output to the microgrid controller [figs. 1-2, 4, 5C & 5E, battery pack 110 of EV 100 is also connected to bus 300 and can provide power to household panel 224 (fig. 6) or return to grid]; and 
optimizing storage, by a dynamic storage optimization module [pars. 22, 75, 95, 98 & 103; optimally charging the energy storage device to optimize efficiency and minimize cost];
the dynamic storage optimization module using as input at least one of: 
an EV predictor module; 
a solar predictor module; 
a behaviour module; and 
a cost function module [pars. 22, 75, 95, 98 & 103; minimizing cost; pars. 22-23; for each source 220, 240, 250 and 253 the individual contribution portions are determined for an interval of charging the local energy storage device].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonette et al. WIPO Publication WO2012134495A1 in view of Logvinov et al. WIPO Publication WO2018156732A1.
	Regarding claim 3, Bissonette discloses wherein the microgrid controller directs the one or more renewable energy sources for EV charging while continuing to power the site load uninterrupted.
	However Logvinov discloses an EV charging system using renewable energy [fig. 3] wherein the microgrid controller directs the one or more renewable energy sources for EV charging while continuing to power the site load uninterrupted [pars. 29, 38-39, 46-47, 82, 85, 133; energy consumption can be provided for a plurality of consumption devices including both mobile (EV charging) and stationary (home loads), stationary power consumption (i.e. for appliances) can be allocated for a particular time period while EV charging is also scheduled during the time period (par. 133)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bissonette to further include wherein the microgrid controller directs the one or more renewable energy sources for EV charging while continuing to power the site load uninterrupted for the purpose of providing necessary power for house appliances and charging for an EV during a particular time period, as taught by Logvinov (par. 133).
Regarding claim 11, Bissonette discloses a secondary storage guidance module for predicting one or more second battery specifics selected from at least one of: how many times a day to use the second battery; a time of day when to use the second battery; and a storage capacity of the second battery; the secondary storage guidance module using as input at least one of: an EV predictor module; a solar predictor module; and a system behaviour module.
However, Logvinov discloses an EV charging system using renewable energy [fig. 3] comprising a secondary storage guidance module [par. 91, the controller has a module for predicting charging information for an EV (“EP information”)] for predicting one or more second battery specifics selected from at least one of: 
how many times a day to use the second battery; 
a time of day when to use the second battery [pars. 35, 84-85, 91-92, 101, 126 & 128-129; charging schedule information, vehicle use information]; and 
a storage capacity of the second battery; 
the secondary storage guidance module using as input at least one of: 
an EV predictor module [pars. 29-30, 35, 84-85, 91-92, 101, 104, 126 & 128-129; charging schedule information, vehicle use information, thus an EV predictor module]; 
a solar predictor module; and 
a system behaviour module.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bissonette to further include a secondary storage guidance module for predicting one or more second battery specifics selected from at least one of: how many times a day to use the second battery; a time of day when to use the second battery; and a storage capacity of the second battery; the secondary storage guidance module using as input at least one of: an EV predictor module; a solar predictor module; and a system behaviour module for the purpose of using user behavior to determine optimal power charging schedules, as taught by Logvinov (pars. 29-30, 35, 84-85, 91-92, 101, 104, 126 & 128-129). 
	Regarding claim 12, Logvinov as applied in claim 11 discloses wherein: 
the EV predictor module provides a first prediction, for a given day, of at least one of: 
one or more EV occurrences and EV power requirements for each occurrence [pars. 29-30, 35, 79, 84-85, 91-92, 101, 104, 126-127 & 128-129; user behavior and system information can be used to determine a power charging schedule and charging requirements (pars. 29, 79 & 127)];
the solar predictor module provides a second prediction for the given day, of solar illumination [par. 102; weather forecast information can be used to predict solar availability]; and 
the system behaviour module provides a third prediction, for the given day, of at least one of: 
one or more energy shortfalls [pars. 30-31 & 129-130, energy shortages can be predicted for a particular day, i.e. “hours before an expected time when an energy shortage on the Grid 10, or also the microgrid 202, is likely to exist”)]; 
power consumption of the site; and 
occurrences of a change of the input energy sources occurs.
	Regarding claim 13, Logvinov as applied in claim 11 discloses wherein at least one of the EV predictor module, the solar predictor module and the system behaviour module is a machine-learning based module [par. 85 & 104; machine learning].
Regarding claim 15, Bissonette discloses wherein the cost function module provides information about at least one of: 
time-based electricity rates  [pars. 22, 75, 95, 98 & 103; minimizing cost; pars. 22-23; for each source 220, 240, 250 and 253 the individual contribution portions are determined for an interval of charging the local energy storage device and how much it cost to store the amounts]; 
selling rates for each of the input energy sources; 
storage rates for each of the input energy sources  [pars. 22, 75, 95, 98 & 103; minimizing cost; pars. 22-23; for each source 220, 240, 250 and 253 the individual contribution portions are determined for an interval of charging the local energy storage device and how much it cost to store the amounts]; and 
retrieval rates for each of the input energy sources.
Bissonette does not explicitly disclose the EV predictor module provides a first prediction, for a given day, of at least one of: one or more EV occurrences and EV power requirements for each occurrence; the solar predictor module provides a second prediction for the given day, of solar illumination; and the system behaviour module provides a third prediction, for the given day, of at least one of: one or more energy shortfalls; power consumption of the site; and occurrences of a change of the input energy sources occurs.
However, Logvinov discloses an EV charging system using renewable energy [fig. 3] wherein the EV predictor module provides a first prediction, for a given day, of at least one of: 
one or more EV occurrences and EV power requirements for each occurrence [pars. 29-30, 35, 79, 84-85, 91-92, 101, 104, 126-127 & 128-129; user behavior and system information can be used to determine a power charging schedule and charging requirements (pars. 29, 79 & 127)];
the solar predictor module provides a second prediction for the given day, of solar illumination [par. 102; weather forecast information can be used to predict solar availability]; and 
the system behaviour module provides a third prediction, for the given day, of at least one of: 
one or more energy shortfalls [pars. 30-31 & 129-130, energy shortages can be predicted for a particular day, i.e. “hours before an expected time when an energy shortage on the Grid 10, or also the microgrid 202, is likely to exist”)]; 
power consumption of the site; and 
occurrences of a change of the input energy sources occurs.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bissonette to further include the EV predictor module provides a first prediction, for a given day, of at least one of: one or more EV occurrences and EV power requirements for each occurrence; the solar predictor module provides a second prediction for the given day, of solar illumination; and the system behaviour module provides a third prediction, for the given day, of at least one of: one or more energy shortfalls; power consumption of the site; and occurrences of a change of the input energy sources occurs for the purpose of using user behavior to determine optimal power charging schedules, as taught by Logvinov (pars. 29-30, 35, 84-85, 91-92, 101, 104, 126 & 128-129).
	Regarding claim 16, Bissonette does not explicitly disclose wherein at least one of the EV predictor module, the solar predictor module and the system behaviour module is a machine-learning based module.
	However, Logvinov as applied in claim 15 discloses wherein at least one of the EV predictor module, the solar predictor module and the system behaviour module is a machine-learning based module [par. 85 & 104; machine learning].
Regarding claim 19, Bissonette discloses providing a second battery as input and output to the microgrid controller [figs. 1-2, 4, 5C & 5E, battery pack 110 of EV 100 is also connected to bus 300 and can provide power to household panel 224 (fig. 6) or return to grid].
Bissonnette does not explicitly disclose predicting, by a secondary storage guidance module, one or more second battery specifics selected from at least one of: how many times a day to use the second battery; a time of day when to use the second battery; and a storage capacity of the second battery; the secondary storage guidance module using as input at least one of: an EV predictor module; a solar predictor module; and a system behaviour module.
However, Logvinov discloses an EV charging system using renewable energy [fig. 3] which predicts, by a secondary storage guidance module  [par. 91, the controller has a module for predicting charging information for an EV (“EP information”)], one or more second battery specifics selected from at least one of: 
how many times a day to use the second battery; 
a time of day when to use the second battery [pars. 35, 84-85, 91-92, 101, 126 & 128-129; charging schedule information, vehicle use information]; and 
a storage capacity of the second battery; 
the secondary storage guidance module using as input at least one of: 
an EV predictor module [pars. 29-30, 35, 84-85, 91-92, 101, 104, 126 & 128-129; charging schedule information, vehicle use information, thus an EV predictor module]; 
a solar predictor module; and 
a system behaviour module.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonette et al. WIPO Publication WO2012134495A1 in view of Kim et al. US PGPUB 2018/0001776.
	Regarding claim 7, Bissonette does not explicitly disclose wherein the billing is determined after the episode is complete, or the billing is continually evaluated during the episode.
	However, Kim discloses an EV charging system using renewable energy [fig. 3] wherein the billing is determined after the episode is complete, or the billing is continually evaluated during the episode [pars. 24, 147-148 & 166; based on how much energy is charged to the EV the billing is performed, thus after the episode is complete].
	It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bissonette to further include wherein the billing is determined after the episode is complete, or the billing is continually evaluated during the episode for the purpose of billing the user for the amount actually used, as taught by Kim (pars. 24, 147-148 & 166).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/           Primary Examiner, Art Unit 2859